Judgment affirmed, with costs. No opinion. Lazansky, P. J., Rapper, Hagarty and Seeger, JJ., concur; Carswell, J., dissents and votes to reverse the judgment and dismiss the complaint upon the following grounds: There is no competent evidence herein of mutual mistake. The evidence discloses a unilateral mistake, the mistake being that of the plaintiff and the broker with whom he dealt, as to the effect of the strildng out of the red-ink marginal clause upon the policy. There was no request to the defendants to do other than strike out this clause, which they did. There was no request by the plaintiff that the defendants issue a policy giving him coverage upon his boat with respect to sails and spars during racing. If there had been such a request and this policy involved herein had issued, then by reason of the presence of the black-ink clause in the body of the policy, a situation of mutual mistake would have existed, and then a reformation might properly ensue. The mistake of the plaintiff with respect to the effect of striking out the red-ink clause was not, so far as the evidence shows, shared by the defendants. A unilateral mistake, with nothing more, will not support reformation. In order to have reformation “ the- minds of the parties must have met in a contract and in the mistake through which it failed of expression. * * * The courts cannot compel the defendant or any party to enter into or be bound by a contract which it never made.” (Salomon v. North British & M. Ins. Co., 215 N. Y. 214, 219.)